UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 2402 John Hancock Sovereign Bond Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: May 31 Date of reporting period: November 30, 2006 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 1 0 Financial statements page 2 5 Notes to financial statements page 3 3 For more information page 4 4 CEO corner To Our Shareholders, The future has arrived at John Hancock Funds. We have always been firm believers in the powerful role the Internet can play in providing fund information to our shareholders and prospective investors. Recently, we launched a redesigned, completely overhauled Web site that is more visually pleasing, easier to navigate and, most importantly, provides more fund information and learning tools without overwhelming the user. Not long after we embarked on this major project, a study was released by the Investment Company Institute, the mutual fund industrys main trade group, which found that an overwhelming majority of shareholders consider the Internet the wave of the future for accessing fund information. Our new site sports fresher and faster ways to access account information. New innovations allow investors to view funds by risk level, track the performance of the John Hancock funds of their choice or sort funds by Morningstar, Inc.s star ratings. Investors who own a John Hancock fund through a qualified retirement plan and dont pay sales charges when making a purchase have the option of sorting by a Load Waived Morningstar Rating, thereby creating an apples-to-apples comparison with no-load funds that may also be available in their retirement plan. The new site also has more educational tools and interactive modules to educate and assist investors with their financial goals, from college savings to retirement planning. A new  I want to  feature allows investors to check performance, invest more money, update personal information or download prospectuses and forms quickly and easily. In another of our ongoing efforts to provide our shareholders with top-notch service, we also redesigned our shareholder reports, as you may have noticed with this report. We hope the larger size, more colorful cover and redesigned presentation of the commentary and data tables will draw you in and make them easier to read. After youve read your shareholder report, we encourage you to visit our new Web site  www.jhfunds.com  and take a tour. Its easy, fast and fun and allows you to be in control of what you see and do. In short, its the wave of the future! Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of November 30, 2006. They are subject to change at any time. Your fund at a glance The Fund seeks a high level of current income consistent with prudent investment risk by investing at least 80% of its assets in a diversified portfolio of bonds and other debt securities, including corporate bonds and U.S. government and agency securities. Over the last six months ► The bond market rallied as moderating economic activity and lower inflation led to falling interest rates. ► Corporate bonds produced the best returns, while Treasury bonds lagged. ► The Fund benefited from favorable security selection among corporate bonds and judicious adjustments to the maturity structure of the portfolio. Top 10 issuers Federal National Mortgage Assn. 15.7% JPMorgan 2.4% Federal Home Loan Mortgage Corp. 8.0% Goldman Sachs Group, Inc. 1.9% U.S. Treasury 4.8% Merrill Lynch & Co., Inc. 1.6% Bank of America 2.8% Citigroup Inc. 1.4% Bear Stearns Cos., Inc. (The) 2.5% Countrywide Home Loans, Inc. 1.3% As a percentage of net assets on November 30, 2006. 1 Managers report John Hancock Bond Fund The U.S. bond market enjoyed a solid rally during the six months ended November 30, 2006. The main catalyst for the bond market rally was evidence of slowing economic growth, including a downturn in the housing market, weaker consumer spending and tepid job growth. Lower inflation, largely the result of declining energy and commodity prices, also contributed favorably to bond market performance. The moderating economic environment led the Federal Reserve to halt its program of short-term interest rate increases. After 17 rate hikes between June 2004 and June 2006, the Fed held rates steady during the last five months of the period. As a result, interest rates, which had been rising steadily since bottoming in mid-2003, peaked in June and began a decline that lasted through the end of the six-month period, producing solid gains for bonds. Yields remained virtually equal across the maturity spectrum; as of November 30, 2006, the two-year Treasury note yield was 4.62%, while the 30-year Treasury bond yielded 4.56% . Sector performance was fairly consistent, with every segment of the bond market posting similarly positive returns. Corporate bonds, including both investment grade and high yield, were the best SCORECARD INVESTMENT PERIODS PERFORMANCEAND WHATS BEHIND THE NUMBERS Time Warner ▲ Improvements across all operating segments, especially its cable Entertainment business Nevada Power ▲ Electric utility in the fast-growing Las Vegas area gets credit-rating upgrade KN Capital Trust ▼ Bond issued by Kinder Morgan, which is being taken private in a management-led leveraged buyout 2 Portfolio Managers, MFC Global Investment Management (U.S.), LLC Howard C. Greene, CFA, Barry H. Evans, CFA and Jeffrey N. Given, CFA performers. Mortgage-backed securities performed in line with the broad bond market, while Treasury and government agency bonds lagged. The main catalyst for the bond market rally was evidence of slowing economic growth, including a downturn in the housing market, weaker consumer spending and tepid job growth. Fund performance For the six months ended November 30, 2006, John Hancock Bond Funds Class A, Class B, Class C, Class I and Class R shares posted total returns of 5.87%, 5.51%, 5.50%, 6.10% and 5.57%, respectively, at net asset value. The Funds performance was slightly behind the 6.03% return of the Lehman Government/Credit Index but ahead of the 5.46% average return of Morningstar, Inc.s intermediate-term bond category. 1 Keep in mind that your net asset value return will differ from the Funds performance if you were not invested in the Fund for the entire period and did not reinvest all distributions. See pages six and seven for historical performance information. Maturity structure boosted results Fund performance benefited from further adjustments we made to the maturity structure of the portfolio. We continued to shift assets into intermediate-term bonds  those maturing in seven to 10 years  while reducing our exposure to shorter- and longer-term bonds. This positioning tends to perform best when short-term bond yields adjust to levels lower than long-term bond yields. Although this divergence did not occur during the period, the strategy still added value as intermediate-term bonds enjoyed strong returns. Bond Fund 3 We also increased the portfolios sensitivity to interest rates during the summer, which helped the portfolio benefit to a greater extent from the bond market rally. In the wake of the rally, however, we scaled back our interest-rate sensitivity to a more neutral level. Sector allocation: emphasis on mortgage-backed securities We continued to increase the portfolios exposure to mortgage-backed securities, which remained the largest sector weighting in the portfolio. In particular, we added substantially to our positions in commercial mortgage-backed securities during a period of increased issuance, when yields were relatively high. With high credit ratings, intermediate maturities and attractive yields, commercial mortgage-backed securities provided a way to add yield in a defensive manner. To make room for the additional mortgage-backed securities, we reduced our position in Treasury and government agency bonds. In the corporate bond portion of the portfolio, we trimmed our investment-grade holdings, while adding selectively to our high yield position as we found attractive individual securities. We remained leery of the accelerating trend toward leveraged buy-outs and other stockholder-friendly actions that lead to higher corporate debt levels. Consequently, we maintained our focus on bonds issued by utilities, banks and other finance-related bonds. These companies are generally reluctant to take on additional leverage because they need to protect the quality of their balance sheets as an ongoing requirement of their businesses. SECTOR DISTRIBUTION 2 Government  U.S. Agency 33% Mortgage bonds 24% Financials 13% Consumer discretionary 6% Utilities 5% Government  U.S. 5% Energy 3% Industrials 2% Materials 2% Health care 2% Consumer staples 1% Telecommunication services 1% Security selection added value The best individual performer in the portfolio was Provident Financing Trust 1, which is part of insurance firm UnumProvident. Although the struggling insurer has gradually improved its operating results, the main driver of its strong performance during the period was speculation about a potential buy-out of the company by a higher-rated entity. Astoria Depositor Corporation, which also performed well during the period, represents a good example of our in-depth research capabilities. Astoria is a very small company that owns a single asset  a power plant in Queens, New York, that has contracted out its power supply to the New York grid. The Bond Fund 4 bonds enjoyed a boost when the plant began operating in the spring, and it is now running at full capacity. We also increased the portfolios sensitivity to interest rates during the summer, which helped the portfolio benefit to a greater extent from the bond market rally. We also benefited from our positions in GMAC and Ford Motor Credit, the financing arms of the two largest U.S. automakers. The sale of 51% of GMAC to a consortium of private equity firms provided some positive momentum to the beleaguered auto sector. On the downside, the weakest performer in the portfolio was Nova Chemicals Ltd. The commodity chemicals maker reported disappointing results amid a weaker economy, increased competitive pressures and higher raw materials prices. QUALITY DISTRIBUTION 2 AAA 58% AA 3% A 8% BBB 14% BB 8% B 5% CCC 1% Outlook We expect the economy to continue to weaken as we move into 2007, although we do not foresee a recession. Corporate balance sheets remain strong, which should help credit quality hold up during the slowdown. We anticipate the Feds next move to be an interest rate cut, most likely in the first half of 2007. Given this environment, we intend to maintain our current position ing, which should ultimately benefit from a widening of the gap between short- and long-term bond yields. We also believe that the higher yields of corporate bonds will help them continue to outperform going forward. However, individual security selection will become increasingly important. This commentary reflects the views of the portfolio managers through the end of the Funds period discussed in this report. The managers statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on November 30, 2006. Bond Fund 5 A look at performance For the periods ending November 30, 2006 Average annual returns Cumulative total returns SEC 30- with maximum sales charge (POP) with maximum sales charge (POP) day yield Inception Since Since as of Class date 1-year 5-year 10-year inception 6 months 1-year 5-year 10-year inception 11-30-06 A 11-9-73 1.09% 4.22% 5.39%  1.13% 1.09% 22.95% 69.02%  4.71% B 11-23-93 0.11 4.11 5.29  0.51 0.11 22.30 67.44  4.23 C 10-1-98 4.11 4.45  4.43% 4.50 4.11 24.29  42.43% 4.23 I 1 9-4-01 6.30 5.64  5.66 6.10 6.30 31.55  33.45 5.36 R 1 8-5-03 4.96   4.72 5.57 4.96   16.54 4.56 Performance figures assume all distributions are reinvested. Returns with maximum sales charge reflect a sales charge on Class A shares of 4.5% and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The returns for Class C shares have been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. The Class B shares CDSC declines annually between years 16 according to the following schedule: 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I and Class R shares. The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses would increase and results would have been less favorable. 1 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Bond Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Class A shares for the period indicated. For comparison, weve shown the same investment in the Lehman Brothers Government/Credit Bond Index. With maximum Class Period beginning Without sales charge sales charge Index B 1 11-30-96 $16,744 $16,744 $18,290 C 1 10-1-98 14,241 14,241 15,319 I 2 9-4-01 13,345 13,345 13,204 R 2 8-5-03 11,654 11,654 11,584 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I and Class R shares, respectively, as of November 30, 2006. The Class C shares investment with maximum sales charge has been adjusted to reflect the elimination of the front-end sales charge effective July 15, 2004. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Lehman Brothers Government/Credit Bond Index is an unmanaged index that measures the performance of U.S. government bonds, U.S. corporate bonds and Yankee bonds. It is not possible to invest directly in an index. Index figures do not reflect sales charges which would have resulted in lower values if they did. 1 No contingent deferred sales charge applicable. 2 For certain types of investors as described in the Funds Class I and Class R share prospectuses. Bond Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006. Account value Ending value Expenses paid during period on 6-1-06 on 11-30-06 ended 11-30-06 1 Class A $1,000.00 $1,058.70 $5.47 Class B 1,000.00 1,055.10 9.07 Class C 1,000.00 1,055.00 9.07 Class I 1,000.00 1,061.00 3.26 Class R 1,000.00 1,055.70 8.46 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at November 30, 2006 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Bond Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annual return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on June 1, 2006, with the same investment held until November 30, 2006.
